                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

PATRICIA HANNAH, as plenary
legal guardian of Darryl Vaughn
Hanna, Jr., an individual,

       Plaintiff,
v.                                                  Case No. 8:19-cv-596-TPB-SPF

ARMOR CORRECTIONAL HEALTH
SERVICES, INC., et al.,

      Defendants.
___________________________________/

           ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and

recommendation of Sean P. Flynn, United States Magistrate Judge, entered on

June 3, 2021. (Doc. 493). Judge Flynn recommends that “Plaintiff’s Motion to

Approve & Enforce Settlement of Personal Injury Claims with Armor Defendants”

(Doc. 489) be granted. He further recommends that “Defendants’ Motion to

Enforce Settlement Agreement, Request for Evidentiary Hearing and Response to

Plaintiff’s Motion […]” (Doc. 490) be denied. On June 17, 2021, Defendants filed an

objection. (Doc. 494). Then, on June 21, 2021, Defendants filed a supplemental

objection. 1 (Doc. 495).

       After conducting a careful and complete review of the findings and


1 Defendants provide no authority to support the filing of a “supplemental” objection
outside of the 14-day deadline for filing objections. The two objections also appear to be
substantially similar or identical. In an abundance of caution and in the interest of
judicial economy, the Court will consider both the objection and supplemental objection.
recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).

The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Flynn’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Flynn’s detailed and well-reasoned findings and legal

conclusions. As such, Plaintiff’s motion to enforce the settlement agreement is

granted, and Defendants’ motion to enforce the settlement agreement is denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      (1)    Judge Flynn’s report and recommendation (Doc. 493) is AFFIRMED

             and ADOPTED and INCORPORATED BY REFERENCE into this

             Order for all purposes, including appellate review.

      (2)    “Plaintiff’s Motion to Approve & Enforce Settlement of Personal Injury

             Claims with Armor Defendants” (Doc. 489) is hereby GRANTED.



                                      Page 2 of 3
      (3)     “Defendants’ Motion to Enforce Settlement Agreement, Request for

              Evidentiary Hearing and Response to Plaintiff’s Motion […]” (Doc. 490)

              is hereby DENIED.

      (4)     The March 18, 2021, email is the operative settlement agreement in

              effect between the parties and constitutes a binding contract to which

              both parties shall adhere. The parties shall comply with the terms of

              that settlement agreement within a reasonable period of time.

      (5)     The settlement of Darryl V. Hanna, Jr.’s claims against the Armor

              Defendants is fair and reasonable, and was in Darryl V. Hanna, Jr.’s

              best interest.

      (6)     The proposed distribution of the settlement proceeds as outlined in the

              closing statement is proper fair, and reasonable, and the proposed

              settlement funds should be disbursed accordingly.

      (7)     The settlement with the Armor Defendants is otherwise approved.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 29th day of

June, 2021.




                                      Page 3 of 3
